Citation Nr: 1727046	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  16-32 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from November 1961 to November 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2015 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  The only post-service medical records included for review are from Fayetteville VA Medical Center (VAMC) dated February 2013 to May 2014 (found in Virtual VA), a June 2015 VA examination, and an August 2015 private treatment record submitted by the Veteran. 

In March 2014, the Veteran reported past treatment at Little Rock VAMC and Loma Linda VAMC. It does not appear attempts were made to retrieve these records. The June 2015 VA examiner also referenced May 2006 and October 2011 VA audiology evaluations that are not of record. Notably, these records are not included in the list of evidence reviewed by the RO in the rating decisions or statement of the case (SOC). 

VA must obtain relevant medical treatment or examination records at VA health-care facilities, if the claimant furnishes information sufficient to locate those records. 38 U.S.C.A. § 5103A(c)(2); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005). As such, VA must make efforts to retrieve the above records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Secure for the record relevant treatment records from Little Rock VA Medical Center, Loma Linda VA Medical Center, and Fayetteville VA Medical Center.  

Please note the only VA treatment records associated with the claims file are Fayetteville VA Medical Center records dated February 2013 to May 2014 (found in Virtual VA) and the report from a June 2015 VA examination.

2. Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his hearing loss or tinnitus, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

3. After the above steps are completed to the extent possible, forward the claims file to a qualified medical professional to provide an addendum opinion on the nature and etiology of the Veteran's hearing loss and tinnitus. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Is at least as likely as not (50 percent or better probability) that the Veteran's hearing loss had its onset in service or is otherwise etiologically related to his service?

(b) Is at least as likely as not (50 percent or better probability) that the Veteran's tinnitus had its onset in service or is otherwise etiologically related to his service?

The examiner should discuss the Veteran's March 2014 statement that he has suffered from hearing loss and constant ringing in the ears ever since service, and his July 2016 report that he was exposed to loud noises in service while working as a lineman without hearing protection. 

Please note, the Veteran is competent to report in-service noise trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus. See Charles v. Principi, 16 Vet. App 370, 374 (2002).

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Upon completion of the addendum opinion, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

5. Upon completion of the above actions, readjudicate the claims. If the decision is adverse to the Veteran, issue a supplemental SOC and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

